 In the Matter of EAGLE-PICHER MINING AND SMELTING COMPANYandINTERNATIONAL UNION OF MINE, MILL AND SMELTER WORKERS,LOCAL 429Case No. R-836SUPPLEMENTAL DECISIONANDORDEROctober 13, 1938On September 2, 1938, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled case.'The Direction of Election provided that an election by secret ballotbe held among the production employees of Eagle-Picher Miningand Smelting Company at its Henryetta, Oklahoma, plant, who wereemployed by it during the pay-roll period ending April 30, 1938,excluding clerical, monthly paid, laboratory, and supervisory em-ployees, and full-time watchmen, and also excluding employees whohave since quit or been discharged for cause, to determine whetheror not they desired to be represented by International Union of Mine,Mill and Smelter Workers, Local 429, affiliated with the Committeefor Industrial Organization, for the purpose of collective bargaining.On September 15, 1938, the Board issued an Amendment to Direc-tion of Election, postponing the election for five (5) additionaldays.2Pursuant to the Direction and Amendment to Direction of Elec-tion, an election by secret ballot was conducted on September 22,1938, at Henryetta, Oklahoma, under the direction and supervisionof the Regional Director for the Sixteenth Region (Fort Worth,Texas).On September 24, 1938, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued and duly servedupon the parties an Intermediate Report on the election.No objec-tions or exceptions to the Intermediate Report have been filed byany of the parties.18N.L R B 1008.2 8 N. L. R. B. 1013.0 N. L. R. B.- No. 29.187 188NATIONAL LABOR RELATIONS BOARDAs to theballotingand itsresults,the Regional Director reportedas follows :Total number of employees eligible to vote___________________ 380Total number of ballots cast______________________________ 353Total number of void ballots______________________________0Total number of blank ballots -----------------0Total number of challenged ballots________________________6Total number of ballots counted ------------ -------------- 347Total number of votes for International Union of Mine, Milland SmelterWorkers, Local 429________________________ 145Total number of votes against International Union of Mine,Milland Smelter Workers, Local 429------------------ - 202The results of the election show that no collective bargaining rep-resentative has been selected by a majority of employees.The peti-tion for investigation and certification of representatives of em-ployees of Eagle-Picher Mining and Smelting Company, Henry-etta, Oklahoma, will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY ORDERED that the petition for investigation and cer-tification of representatives of employees of Eagle-Picher Miningand Smelting Company, Henryetta, Oklahoma, filed by InternationalUnion of Mine, Mill and Smelter Workers, Local 429, be, and ithereby is, dismissed.MR. DONALDWAKEFIELDSMITHtook no part in the considerationof the above Supplemental Decision and Order.